Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a dust scanner, comprising:
a plurality of LED lighting components
a transmissive body including a parabolic surface having a vertical cross- section convex toward an outside that is transparent and configured to transmit light beams emitted from the plurality of LED lighting components located at an inside thereof to an outside
a plurality of blocking plates each closing and sealing a top end and a bottom end between the plurality of LED lighting components and the transmissive body
 each of the plurality of LED lighting components is disposed at a focal point of the parabolic surface, each point spaced by a predetermined interval, whereby the light beams transmitted to the parabolic surface are projected in parallel to a floor without spreading up and down
the plurality of blocking plates are formed symmetrically with respect to an axis of transmissive body and extend so as to protrude outward beyond an outermost point of the parabolic surface of the transmissive body to inhibit the light beams emitted from the plurality of LED lighting components from being refracted at a top end and a bottom end of the transmissive body.
The closest prior art found was Kim KR101055438.  Kim discloses a dust scanner (Fig 1), comprising: a plurality of LED lighting components (LEDs 222, Fig 2, page 3); a transmissive body (lens member 244) including a parabolic surface having a vertical cross-section convex toward an outside, the transmissive body being formed to be transparent and configured to transmit light beams emitted from the plurality of LED lighting components located at an inside thereof to an outside (see Fig 4): and blocking plates each closing and sealing a top end (cover portion 106, Fig 1) and a bottom end (body mating portion 104)between the plurality of LED lighting components and the transmissive body (see Figures 1 and 4), wherein each of the plurality of LED lighting components is disposed at a focal point of the parabolic surface, the focal point being spaced apart from the transmissive body by a predetermined interval (see interval of LED spacing, Fig 2 and 3), whereby the light beams transmitted to the parabolic surface are projected in parallel to a floor without spreading up and down (as shown Fig 4, see page 4 lines 1-10).  Kim teaches the lens as having a convex lens shape and that the light emitted therethrough is emitted parallel (see Figure 4) but is silent to the lens member being transparent with a parabolic surface having a vertical cross-section convex toward an outside, the LEDs being located at a focal point of the lens, and the vertical cross-section of the transmissive body having a hemispherical shape (claim 5).  However, Kim fails to teach or render obvious the newly added limitations, the plurality of blocking plates are formed symmetrically with respect to an axis of transmissive body and extend so as to protrude outward beyond an outermost point of the parabolic surface of the transmissive body to inhibit the light beams emitted from the plurality of LED lighting components from being refracted at a top end and a bottom end of the transmissive body. Given the context of Kim being essentially a bollard for omni-directional lighting there is no reason or motivation to modify the device in this manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ZARNOWSKI ‘466 teaches an annular lighting device with a structure similar to the instant invention but lacks some of the optics. QUATTRINI ‘570 teaches an illumination device for a dust-pan system, but lacks the omni-directional lighting and blocking structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875